The act under which the County issued the bonds described in the petition provided for hardsurfacing State Road No. 5-A and State Road No. 28, among other purposes *Page 42 
for which funds could be raised by the means outlined in the act.
The objection raised by the appellant to the validation of the bonds is that the resolution of the Board of County Commissioners providing for the issuing of the bonds which were authorized by Chapter 11459 Laws of Florida, Special Session, 1925, and ratified by the voters of Columbia County at a special election held for the purpose of deciding whether the act should become effective, should not have provided for the levying of a tax for interest and a sinking fund to pay the principal and should not have contained the condition that the tax was to be levied only in the event that the gasoline tax apportioned by the State to Columbia County should prove inadequate in whole or in part for that purpose.
The clause containing the only question presented by the answer was stricken and the bond issue was validated on default.
Upon the point presented by the answer of the intervenor we think the decree of the court was within error; but we are unable to agree to the proposition necessarily involved in the record, that the act was valid which undertook to authorize the County of Columbia to levy and assess a tax for a State purpose, namely: the construction in part of State Road Nos. 5-A and 28.
Our views upon this question are set out at length in the dissenting opinions in the case of Lewis et al. v. Leon County, decided in December, 1925. *Page 43